                                                                                                   CLERK'S OFFICEtJ.s.Dlsm coUr
  AO 2458   (Rev.2/18,-VAWAdlitil
                                ms05/17)JudgmentinaCri
                                                     minalCase                                           AT LYNCHBURA
                                                                                                               FILBD VA
            Sheet1


                                            TED STATES DISTRICT C0                            T         uuuwc u sxcu-
                                                W esternDistrid OfVirginia                            BX:Coup uRx
        UNITED STATES 0FAM ERICA                                 D DGM ENT IN A CRIM INAL CASE
                          V.                                     case N um ber: DVAW 3l8CR000025-001
      BENJAM IN DRAKE DALEY                                      Case N um ber:
                                                                 USM N um ber: 77036112
                                                                 LisaLorishandFredHeblichAssistantFederalPublicDefenders
                                                                 Defendant'sAttorney                             '
TH E D EFEN DAN T:
X pleadedguiltytocountts) One
Z pleadednolocontenderetocountts)
  whichw asacceptedbythecourt.
Z wasfoundguiltyoncountts)
  afterapleaofnotguilty,

Thedefendantisadjudicatedguiltyoftheseoffenses:
 Title & Section             Nature ofO ffense                                                Offense Ended            Count
18U.S.C.j371          ConspiracytoRiot                                                            10/10/2018             1




      Thedefendantissentencedasprovidedinpages2through                  7       ofthisjudgment.Tbesentenceisimposedpursuantto
the Sentencing Reform Actof1984.                       .
Z Thedefendanthasbeenfoundnotguiltyoncountts)
X Countts)              Two                 X is Z aredismissedonthemotionoftheUnitedStates.
        ItisorderedthatthedefendqntmustnotifytheUnltedStatesattorpeyforthisdijtrlctwithin30daf
                                                                                             vlsofanvchanaeofname.residence
ormailincaddressuntilallfines.restltution,costs-andsoemalassessmentslmoosedbvthlsJudcmentarefu ypaid-  .Iford-
                                                                                                             eredtopayiestitution,
thedefenBantmustnotify theclul' tandUnltedSfatesa-  ttorney ofmaterialch-
                                                                        anges1n-economrccircumstances.
                                                                 7/19/2019
                                                                 DateofImpositionofJudgment


                                                                 Signatu    fJudge            '



                                                                 N orm an K .M oon,SeniorUnited StatesD istrictJudge
                                                                 NameandTitleofJudge


                                                                 Date
                                                                                     ai go



     Case 3:18-cr-00025-NKM-JCH Document 157 Filed 07/26/19 Page 1 of 7 Pageid#: 1147
AO2458      (Rev.2/18-VAW Addi
                             tions05/17)JudgmentinCriminalCase
            Sh. eet2-Imprisomnent                                                      .   - . ..- -   - -. -


                                                                                                       Judgment-Page   2   of   7
DEFEND AN T: BEN JAM IN DRAKE DA LEY
CA SE N UM BER:DVAW 318CR000025-001


                                                                 RISO N M EN T

        Thedefendantishereby comm ittedtothecustody oftheFederalBureauofPrisonstobeimprisonedforatotalterm of:

    Thirtpseven(37)Months



    NX ThecourtmakesthefollowingrecommendationstotheBureau ofPrisons:
    DefendanttobeincarcerétedatSheridan,Lom pocorTerminalIslandCalifornia,asnearhishom einLosAngelesaspossible.



    FX-I ThedefendantisremandedtothecustodyoftheUnitedStatesMarshal.
    r-I ThedefendantshallsurrendertotheUnitedStatesMarshalforthisdistrict:
        I-I at                                  IZI a.
                                                     m . I'
                                                          -I p.m .      on

        N     asnotifiedbytheUnitedStatesMarshal.
    I'
     --I ThedefendantshallsurrenderforserviceofsentenceattheinstitutiondesignatedbytheBureauofPrisons:
        I
        N before               on
        r-I asnotifiedbytheUnitedStatesMarshal.
        r-1 asnotifiedbytheProbationorPretrialServicesOffice.

                                                                 R ET ITR N
lhaveexecutedthipjudgmentasfollows:




        Defendantdeliveredon                                                     to                                        -



a                                                 ,withacertifiedcopyofthisjudgment.


                                                                                             UNITED STATESMARSHAL

                                                                      By                               -

                                                                                       DEPUTY UNITED STATESM RSM L




      Case 3:18-cr-00025-NKM-JCH Document 157 Filed 07/26/19 Page 2 of 7 Pageid#: 1148
AO2458 (Rev.2/18-VAW Additions05/17)JudgmentinaCrimi
                                                   nalCase
         Sheet3- Super/sedRelease
                                                                                       Judgment-page   3   of      7
DEFENDANT: BENJAMm DRAKE DALEY
CASE NUM BER:DVAW 318CR000025-001
                                               SU PE R V ISED R ELE A SE
Upon releasefrom imprisonment,you willbeon supervised release foratenn of:
Two(2)years




                                            M ANDATORY CO NDITIO NS
     Youm ustnotcomm itanotherfederal,stateorlocalcrime.
     E11Youmustmakerestitutioninaccordancewithsections3663and3663A,oranyotherstatuteauthorizingasentenceof
        restitution.(checkçapplicable)
     You m ustnotunlaw fully possessa controlled substance.
     Youm ustrefrainfrom anyunlawfuluseofacontrolled substance.You mustsubm ittoonedrugtestw ithin 15daysofreleasefrom
     imprisonm entand atIeasttwo periodic drug teststhereafter,asdeterm ined by the court.
            I
            Z Theabovedrugtestingconditionissuspended,basedonthecourt'sdeterminationthatyou
               posealow riskoffuturesubstanceabuse.(check(fapplicable)
      E8iYoumustcooperateinthecollectionofDNA asdirectedbytheprobationofficer.(checktfapplicable)
     IJ YoumustcomplywiththerequirementsoftheSexOffenderRegistrationandNotificationAct(34U.S.C.j20901,etseq.)as
        directedbytheprobationofficer,theBureauofPrisons,oranystatesexoffenderregistration agency inwhichyoureside,work,
        areasmdent,orwereconvictedofaqualifyingoffense.(checkçapplicable)
     EElYoumustparticipateinanapprovedprogrmnfordomesticviolence.(checkêapplicable)
Y oum ustcomplyw iththestandardconditionsthathavebeenadoptedby thiscourtasw ellaswith anyotherconditionsontheattached
page.                                             .



     Case 3:18-cr-00025-NKM-JCH Document 157 Filed 07/26/19 Page 3 of 7 Pageid#: 1149
AO 2458   (Rev.2/18-VAW Additiols05/17)JudgmentinaCri
                                                    m inalCase
          Sheet3A - SupervisedRelease
                                                                                               Jtldgment-page   4     ot-       7
D EFEN DA N T: BEN JAM IN DRAKE DALEY
CASE NUM BER:DVAW 318CR000025-001
                                  STANDARD CONDITIONS O F SUPERVISIO N

Aspartofyoursupervisedrelease,youmustcom plywiththefollowingstandard conditionsofsupel-      vision.Theseconditionsareim posed
becausethey establishthebasicexpectationsforyourbehaviorwhileonsupervision andidentifythem inim um toolsneeded by probation
officersto keep inform ed,reportto the courtabout,and bring aboutim provementsin yourconductand condition.
    Youmustreporttotheprobationofficeinthefederaljudicialdistrictwhereyouareauthorizedtoresidewithin72hoursofyour
   releasefrom imprisonm ent,unlesstheprobation officerinstructsyotltorepolltoadifferentprobationofficeorw ithin adifferenttim e
   frame.
2. Aherinitially reportingtotheprobationoffice,youwillreceiveinstructionsfroln thecourtortheprobationofficerabouthow and
   when you m ustrepol' tto the probation officer,and you mustreportto the probation officeras instructed.
    YoumustnotknowinglyIeavethefederaljudicialdistrictwhereyouareauthorizedtoresidewithoutfirstgettingpennissionfi'
                                                                                                                  om the
   coul'
       torthe probation oftscer.
4. You m ustanswertruthfullythequestionsaskedbyyourprobationoffcer.
5. Youm ustliveataplaceapprovedbytheprobation officer.lfyouplantochangewhereyou liveoranythingaboutyourliving
    an-angements(suchasthepeopleyoulivewith),youmustnotifythel      yobationofficeratleast10daysbeforethechange.lfnotifying
    theprobationofficerin advance isnotpossibledueto unanticipated clrcum stances,you mustnotify theprobation ofscerwithin 72
    hoursofbecomingawareofachangeorexyectedchange.
6. You m ustallow the probation officerto visltyou atany tim eatyourhom eorelsewhere,and you m ustperm ittheprobation oftlcerto
   take any item sprohibited by the conditionsofyoursupel-vision thatheorshe observesin plain view .
    Youmustworkfulltime(atleast30hoursperweek)atalawfultypeofemployment,unlesstheprobationofficerexcusesyoufrom
    doingso.Ifyoudo nothavefull-timeemploymentyoumusttry to find full-timeemployment,unlesstheyrobationofficerexcuses
    youfrom doingso.Ifyouplantochangewhereyouworkoranythingaboutyourwork(suchasyourpositlonoryourjob
    responsibilities),youmtlstnotifytheprobationofticeratleast10daysbeforethechange.lfnotifyingtheprobationofficeratleast10
   days in advance isnotpossible dueto unanticipated circum stances,you m ustnotify the probation ofGcerw ithin 72 hoursof
   becom ing awareofachangeorexpectedchange.
s. You m ustnotcommunicate orinteractwith som eoneyou know is engaged in criminalactivity. Ifyou know someone hasbeen
   convictedofafelony,you mustnotknowingl     y com municateorinteractwiththatpersonwithoutfirstgettingthepermissionofthe
   probation officer.
9. lfyouarearrestedorquestionedby alaw enforcementofticer,yop mustnotifytheprobationofficerwithin72hpurs.
l0. Youmustnotown,possess,orhaveaccesstoaGrearm,ammunityon,destructlvedevice,ordangerouswrapon(l.e.,anythingthatwas
    designed,orwasmodifiedfor,thespecificgurposeofcatlsingbodilyinjuryordeathtoanotherpersonsuchasnunchakusortasers).
11. You m ustnotactorm ake any agreementwlth a law enforcementagency to actasacontidentialhum an source orinfonnantwithout
    firstgetting thepennission ofthe court.
12. lftheprobationofficerdeterminesthatyouposearisktoanotherperson(includinganorganization),theprobationofticermay
    requireyou tonotify theperson abouttheriskandyoum ustcom plyw iththatinstruction.Theprobationofficerm aycontactthe
    person and confil-
                     m thatyou havenotified theperson abouttherisk.
13. Youm ustfollow theinstructionsoftheprobationofficerrelatedto theconditionsofsupervision.


U.S.Probation OfficeU seO nly
A U.S.probation officerhas instructed m eon the conditionsspecified by the courtand hasprovided me with a written copy ofthis
judgmentcontainingtheseconditions.Forfurtherinformationregardingtheseconditions,seeOvcrv/cw ofprobationcnr/u
                                                                                                           sk//crW-
                                                                                                                  :c:/
ReleaseConditions,availableat:'
                              u?
                               Al/
                                 lsz.x.
                                      sctufr/-
                                             ç.g.(?x.

Defendant's Signature




     Case 3:18-cr-00025-NKM-JCH Document 157 Filed 07/26/19 Page 4 of 7 Pageid#: 1150
 AO 2458    (Rev.2/18-VAW Additions05/17)Judgmenti
                                                 naCriminalCase
            Sheet317-SupervisedRelease
                     .
                                                                                           x dgm ent-page   5   of       7
 D EFEND ANT : BENJAM IN DRAKE DA LEY
 CA SE N UM BER: DVAW 318CR000025-001

                                 SPECTAL CONDITIONS OF SUPERW SION
1.Thedefendantshallpayanyspecialassessment,fine,and/orrestitutionthatisimposedbythisjudgment.
2.Thedefendantshallprovidethcprobation offcerwith accessto any requested financialinfonnation.
3.Thedefendantshallnotincurnew creditchargesoropen additionallinesofcreditw ithoutthe approvaloftheprobation officer.

4.Thedefendantsàallparticipateinapropram oftestingandtreatmentforsubstanceabuse,asapprovedbytheprobationofficer,untilsuch
tim easthedefendanthassatisfied al1requlrementsoftheprogram .

5.Thedefendantshallresidein aresidencefreeoffireanns,ammunition,destnlctivedevices,and dangerousw eapons.
6.Thedefendantshallsubmittow arrantlesssearch andseizureofperson andpropertyasdirectedbytheprobationofficer, to determ ine
whetherthedefendantisinpossessionoflireanusandillegalcontrolled substances.
7.Thedefendantshallsubm ittowarrantlesssearchand seizureofpersonandpropertyasdirectedbytheprobationofficerorother1aw
enforcementofficer,wheneversuchoflicerhasreasonablesuspicionthatthedefendantisengagedincrim inalactivity.




     Case 3:18-cr-00025-NKM-JCH Document 157 Filed 07/26/19 Page 5 of 7 Pageid#: 1151
AO2458    (Rev.2/18-VAW Additions05/17)JudgmentinaèriminalCase
          Sheet5-CriminalM onetar.yPenalties
                                                                                          Judgment-page    6       of        7
DEFENDANT: BEN JAM IN DRAKE DALEY
CASE NUM BER:DVAW 318CR000025-001
                                           CRIM IN AL M ONETM W PENALTIES
     Thedefendantmustpay thetotalcril
                                    ninalmonetaly penaltiesunderthe schedule ofpaymentson Sheet6.

                    Assessm ent                     JVTA Assessm entW        Fine                              Restitution
TOTALS           $ 100.00                       $                        $                                $


I
-I Thedeterminationofrestitutionisdeferreduntil              .AnAmendedludgmentinaCrilninalCase(AO 245C)willbeentered
     aûersuch determination.

F7 Thedefendantmustmakel'
                        estitution (including communityrestitution)tothefollowing payeesintheamountlistedbelow.
     Ifthedefendantm akesa partialpaym ent,each payeeshallreceive an approximatel
                                                                                y proportioned paym ent, unlessspecified otherwise
     inthepriorityorderorpercentagepaymentcolumnbelow.However,pursuantto18U.S.C j3664(1),a1Inonfederalvictimsmustbe
     paidbeforetheUnited Statesispaid.
Nam e ofPayee                                       TotalLpss**              Restitution O rdered         Priority or Percentage




TOTALS

('
 7 Restitutionamountorderedpursuanttopleaagreement$
((j Thedefendantmustpayinterestonrestitutionandafineofmorethan$2,500,unlesstherestitutionorfineispaidinfullbeforethe
    fifteenthdayafterthedateofthejudgment,pursuantto18U.S.C.j3612(9.AllofthepaymentoptionsonSheet6maybesubject
     topenaltiesfordelinquencyanddefault,pursuantto l8U.S.C.53612(g).
-R Thecoul'
I-        tdeterminedthatthedefendantdoesnothavetheabilitytopayinterestanditisorderedthat:
     r-I theinterestrequirementiswaivedforthe I --I fine F-I restitution.
     l
     -1 theinterestrequirementforthe 1  --1 fine 1-7 restitmion ismodifiedasfollows:


 *JusticeforVictim sofTrafficking Actof2015,Pub.L.No.114-22.
 #*Findingsforthe totalam ountoflossesare required underChapters 1O9A ,1l0,1IOA,and 113A ofTitle 18 foroffensescom m itted
 on orafterSeptem ber13,1994,butbefore April23,l996.

     Case 3:18-cr-00025-NKM-JCH Document 157 Filed 07/26/19 Page 6 of 7 Pageid#: 1152
A02458       (Rev.2/18-VAW Additions05/17)JudgmentinaCriminalCase
             Sheet6-ScheduleofPayments
DEFENDANT: BENJAM IN DRAKE DALEY                                                                      Judgm ent-Page 7 of 7
CASE     ER:DVAW 318CR000025-001
                                                 SCH ED ULE O F PAY M EN TS
Havingassessedthedefendant'sabilitytopay,thetotalcrim inalm onetaly penaltiesaredueirmnediately andpayableasfollows:
A ZX Lumpsum paymentof$100.00            irnmediately,balancepayable
        IZ notlaterthan                        ,or
        (((J inaccordance      I
                               Z C, I Z D, (Z E, IZ F or,I      Z G below);or
     Paymenttobeginimmediately(maybecombinedwith I  Z C, Z D, I    Z F,or Z G below);or
         Paymentinequal                        (e.g.,weekly,monthly,quarterly)installmentsof$                overaperiodof
                      (e.g.,monthsoryears),tocommence                      (e.g.,30or60days)aherthedateofthisjudgment;or
         Paymentinequal                        (e.
                                                 g.,weekly,monthly,quarterly)installmentsof$                 overaperiodof
                      (e.g.,monthsoryears),tocommence                     (e.g.,30or60days)afterreleasefrom imprisonmenttoa
         term ofsupervision;or
         Paymentdmingthetenuofsupervisedreleasewillcommencewithin                           (e.g.,30or60days)afterreleasefrom
         im prisonm ent. The courtw illsetthepaymentplan basedon an assessm entofthe defendant'
                                                                                              sability to pay atthattime;or
         Duringtheterm ofimprisonment,paymentinequal                   (e.g.,weekly,monthly,quarterly)installmentsof
         $                   ,or          q
                                          /tofthedefendant'
                                                          sincome,wbicheveris greater
                                                                                    x tocommence
                                                                                        .                         (e.g.,30 or
         60days)aherthedateofthisjudgment;A'ND paymentinequal                       (e.g.,weekly,monthly,quarterly)
         installmentsof$               duringthetennofsupervisedrelease,tocommence                        (e.g.,30or60days)
         afterrelease from imprisonm ent.
         Specialinstructionsregarding thepaym entofcrim inalm onetaly penalties:



Any installmentscheduleshallnotprecludeenforcementoftherestimtion orfineorderby theUnitedStatesunder18U.S.C jj3613and
3664(:1$.
Anyinstallmentscheduleissubjecttoadjustmentbythecourtatanytimeduringtheperiodofimprisonmentorsupervision,andthedefendant
shallnotifytheprobationofficerandtheU .S.Attom ey ofanychangein thedefendant'   seconom iccircumstancesthatmay affectthe
defendant'sability to pay.
Allcrim inalm onetary penaltiesshallbem adepayable tothe Clerk,U.S.DistrictCourt,210 Franklin Rd.,Suite 540,Roanoke,V irginia 24011,
fordisbursem ent.
The defendantshallreceive creditforallpaymentspreviously m adetoward any crim inalm onetary penaltiesim posed.
Anyobligationtopayrestitmionisjointandseveralwithotherdefendants,ifany,againstwhom anorderofrestitutionhasbeenorwillbe
entered.
  Z JointandSeverai
      DefendantandCo-DefendantNamesandCaseNumbers(includingdefendantnumber),TotalAmount,JointandSeveralAmount,and
      correspondingpayee,ifappropriate.




  Z Thedefendantshallpaythecostofprosecution.
  Z Thedefendantshallpaythefollowingcourtcostts):
  Z Thedefendantshallforfeitthedefendant'sinterestinthefollowingpropertytotheUnitedStates:



  Paymentsshallbeapplied inthefollowingorder:(1)assessment,(2)restimtion principal,(3)restitutioninterest,(4)fineprincipal,
  (5)5neinterest,(6)communityrestimtion,(7)penalties,and(8)costs,includingcostofprosecutionandcourtcosts.
      Case 3:18-cr-00025-NKM-JCH Document 157 Filed 07/26/19 Page 7 of 7 Pageid#: 1153
